Exhibit 10.46

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is made by and
between Farzan (Bob) Roohparvar (“Executive”) and Tessera Technologies, Inc., on
behalf of itself and its subsidiary, DigitalOptics Corporation (together, the
“Company”), effective as of the eighth day following Executive’s signature of
this Agreement without revocation (the “Effective Date”) with reference to the
following facts:

A.       Executive was President of DigitalOptics Corporation from March 28,
2011 through September 4, 2012 (the “Separation Date”).

B.       Executive and the Company want to end their relationship amicably and
also to establish the obligations of the parties including all amounts due and
owing to Executive, without limitation, under the terms of the offer letter
dated March 22, 2011 and the Change of Control Severance Agreement and Severance
Agreement, each dated as of March 28, 2011 (collectively, the “Employment
Agreements”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.       Separation Payments. Without admission of any liability, fact or claim,
the Company hereby agrees, subject to the timely execution of this Agreement
without revocation, and Executive’s performance of his continuing obligations
pursuant to this Agreement, the Consulting Agreement attached as Exhibit A
hereto (the “Consulting Agreement”), the Employment Confidential Information,
Invention Assignment and Arbitration Agreement attached hereto as Exhibit B (the
“Confidentiality Agreement”), and any other material agreement between Executive
and the Company, to provide Executive the separation payments and other benefits
set forth below. Specifically, the Company and Executive agree as follows:

(a)       Initial Separation Payment; Executive Attorney’s Fees. Within five
(5) business days of the Effective Date, the Company shall tender checks in the
aggregate amount of $500,000 (five hundred thousand dollars) to Executive and
his attorneys, McGuinn, Hillsman & Palefsky, as follows:

(i)       A check in the amount of $150,000 (one hundred fifty-thousand dollars)
payable to McGuinn, Hillsman & Palefsky, and reported to the relevant taxing
authorities on Forms 1099 issued to McGuinn, Hillsman & Palefsky and to
Executive; and

(ii)       A check in the amount of $350,000 (three hundred fifty-thousand
dollars), less applicable tax withholding, payable to Executive.

(b)       Subsequent Separation Payments. Provided that he complies with his
obligations as set forth in this Agreement and the Confidentiality Agreement,
Executive shall receive additional separation payments aggregating $440,000
(four hundred forty thousand dollars), less applicable tax withholding, to be
paid in arrears on a monthly pro-rata basis beginning January 31, 2013 and
ending December 31, 2013. For the avoidance of doubt, the payments to be made
pursuant to this Section 1(b) are not subject to forfeiture or reduction solely
by reason of any breach of Executive of his obligations under the Consulting
Agreement.

 

1



--------------------------------------------------------------------------------

(c)       Consulting Agreement and Consulting Payments. Provided that he
complies with his obligations as set forth in this Agreement, the
Confidentiality Agreement, and the Consulting Agreement Executive shall receive
consulting payments aggregating $60,000 (sixty thousand dollars), less
applicable tax withholding, to be paid in arrears on a monthly basis beginning
January 31, 2013 and ending December 31, 2013.

(d)       Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

(e)       Sole Separation Benefit. Executive acknowledges and agrees that the
payments referenced in this Section 1 fully satisfy Executive’s rights under the
Employment Agreements, and constitute adequate and valuable consideration, in
and of themselves, for the promises contained in this Agreement.

2.       Full Payment. Executive acknowledges that the payments and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the separation thereof.

3.       Executive’s Release of the Company. Executive understands that by
agreeing to the release provided by this Section 3, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.

(a)       On behalf of Executive and Executive’s heirs and assigns, Executive
hereby releases and forever discharges the “Company Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Company Releasees, or any of them, by reason of any matter, cause,
or thing whatsoever from the beginning of time to the date hereof, including,
without limiting the generality of the foregoing, any Claims arising out of,
based upon, or relating in any manner to Executive’s Employment Agreement, hire,
employment, remuneration, equity grants, failure to grant to Executive equity to
which he claims he was entitled, or separation of the Executive’s employment by
the Company Releasees, or any of them, Claims arising under federal, state, or
local laws relating to employment, Claims of any kind that may be brought in any
court or administrative agency, including any Claims arising

 

2



--------------------------------------------------------------------------------

under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
§ 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq. the
Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of
2002; the California Labor Code; the employment and civil rights laws of
California; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

(b)       Notwithstanding the generality of the foregoing, Executive does not
release Claims for indemnification under the Company’s Bylaws, California Labor
Code Section 2802 or any other applicable law, any director and officer policies
of insurance in effect as of the Separation Date; Executive’s right to bring to
the attention of the Equal Employment Opportunity Commission or the California
Department of Fair Employment and Housing claims of discrimination, harassment
or retaliation; provided, however, that Executive does release Executive’s right
to secure any damages for alleged discriminatory treatment; and any other Claims
that cannot be released as a matter of law.

(c)       In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i)       Executive has the right to consult with an attorney before signing
this Agreement;

(ii)      Executive has been given at least twenty-one (21) days to consider
this Agreement;

(iii)     Executive has seven (7) days after signing this Agreement to revoke
it, and Executive will not receive the severance benefits provided by Section 1
of this Agreement unless and until such seven (7) day period has expired. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, by facsimile or email, no later than 5:00
p.m. on the 7th day following Executive’s execution of this Release to Linda M.
Inscoe at 415-395-8028 or linda.inscoe@lw.com.

(d)       EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

3



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

4.       Company’s Release of Executive. The Company (on behalf of its
predecessors, successors, and affiliates) releases and forever discharges
Executive, his spouse, heirs, successors, assigns, representatives and agents,
and all persons acting by, through, under or in concert with them, or any of
them (the “Executive Releasees”) of and from any and all manner of Claims, which
the Company now has or may hereafter have against the Executive Releasees, or
any of them, by reason of any matter, cause, or thing whatsoever from the
beginning of time to the date hereof. The released claims include, but are not
limited to, claims relating to Executive’s employment or the discontinuance of
Executive’s employment and claims arising under federal, state or local
statutory or common law, such as the California Labor Code and California
Business & Professions Code Section 17200.

5.       Additional Covenants. Executive and the Company further agree as
follows:

(a)       Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees, whether
verbally or by non-verbal gesture or communication, either publicly or
privately. The Company agrees that members of its Board of Directors and its
Chief Executive Officer shall not disparage, criticize or defame Executive,
either publicly or privately. Nothing in this Section 5(a) shall have
application to any evidence or testimony required by any court, arbitrator or
government agency.

(b)       Non-Solicitation. Executive agrees that during the Term of the
Consulting Agreement he shall not solicit directly or indirectly, personally or
through others, encourage, induce, attempt to induce, solicit or attempt to
solicit (whether on Executive’s own behalf or on behalf of any other person or
entity) any employee, consultant, independent contractor, vendor, customer or
known potential customer of the Company to leave his or her employment,
consulting or independent contractor relationship with the Company or to
adversely alter his, her or its business arrangements with the Company.

(c)       Non-Interference. Executive agrees that during the Term of the
Consulting Agreement, he shall not directly or indirectly, personally or through
others, interfere or in any way seek to negatively influence the Company’s
relationship or business with any employee, consultant, independent contractor,
vendor, customer or known potential customer of the Company.

(d)       Transfer of Company Property. Executive represents and warrants that,
on or before the Separation Date, he turned over to the Company all electronic
or physical files, memoranda, records, and other documents, and any other
electronic, physical or personal property of the Company which Executive had in
his possession, custody or control.

(e)       Executive’s Cooperation. After the Effective Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any (i) prosecution of or other filings and proceedings
before the United States

 

4



--------------------------------------------------------------------------------

Patent and Trademark Office or other patent office with respect to any pending
or future patent applications or issued patents, (ii) pending or future internal
investigation or administrative, regulatory or judicial proceeding involving
matters within the scope of Executive’s duties and responsibilities to the
Company during his employment with the Company. Such cooperation shall include
but is not limited to Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
reasonable request to give testimony without requiring service of a subpoena or
other legal process, turning over to the Company all relevant Company documents
which are or may have come into Executive’s possession during his employment,
and providing declarations as requested. Such cooperation shall be provided
without additional charge during the Term of the Consulting Agreement, and at a
pre-agreed consulting rate thereafter.

6.       Representations. Executive and the Company warrant and represent that
(a) neither has filed or authorized the filing of any complaints, charges or
lawsuits against the other or any released party with any governmental agency or
court, and that if, unbeknownst to Executive or the Company, such a complaint,
charge or lawsuit has been filed on his or its behalf, he or it will immediately
cause it to be withdrawn and dismissed, (b) the execution, delivery and
performance of this Agreement by Executive and the Company does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive or the Company is a party or any judgment,
order or decree to which Executive or the Company is subject, and (c) upon the
execution and delivery of this Agreement by the Company and Executive, this
Agreement will be a valid and binding obligation of Executive and the Company,
enforceable in accordance with its terms. Executive further represents that
(d) he has reported all hours worked as of the date of this Agreement and has
been paid all compensation, wages, bonuses, commissions, and/or benefits to
which he may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to him, except as provided in this Agreement, (e) he has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act or any similar state law, and (f) he is not aware of any complaint
(including any whistleblower complaint), charge or lawsuit being prepared
against the Company or any of its subsidiaries by any employee, former employee,
or third party.

7.       No Assignment. Executive and the Company warrant and represent that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive or the Company might be entitled, has been
assigned or transferred to any other person, firm or corporation not a party to
this Agreement, in any manner, including by way of subrogation or operation of
law or otherwise. If any claim, action, demand or suit should be made or
instituted against the Company, Executive or any other released party because of
any actual assignment, subrogation or transfer by Executive or the Company,
Executive and the Company agree to indemnify and hold harmless the aggrieved
party against such claim, action, suit or demand, including necessary expenses
of investigation, attorneys’ fees and costs.

8.       Governing Law; Enforcement. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of California or, where applicable, United States federal
law, in each case, without regard to any conflicts of laws provisions or those
of any state other than California. Any action to enforce this Agreement shall
be brought in the California Superior Court for the County of Santa Clara.

9.       Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties with regard to the subject
matter hereof. The Company and Executive acknowledge that the termination of
Executive’s employment with the

 

5



--------------------------------------------------------------------------------

Company was intended to constitute an involuntary separation from service for
the purposes of Section 409A of the Code, and the related Department of Treasury
regulations. Executive acknowledges that there are no other agreements, written,
oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements. This Agreement may be modified only
in writing, and such writing must be signed by Executive and the Chief Executive
Officer of the Company and recite that it is intended to modify this Agreement.
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. Fascimile and pdf signatures shall have and be given the same force
and effect as original signatures.

(Signature page(s) follow)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED:    December 10, 2012               /s/ Farzan Bob Roohparvar            
      Farzan (Bob) Roohparvar, Ph.D. DATED:   December 11, 2012           By:  
        /s/ Robert A. Young                                 Title: President and
CEO                                         Tessera Technologies, Inc.

 

S-1